Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of this 14th day of October, 2014, between Sunshine
Bancorp, Inc., a Maryland corporation (the “Corporation”), Sunshine State Bank
(“Bank”), a Federally chartered bank, and Andrew S Samuel, an adult individual
(“Executive”).

WITNESSETH:

WHEREAS, the Corporation and the Bank desire to employ Executive to serve in the
capacity of President and Chief Executive Officer of the Corporation and the
Bank, and the Executive is willing to serve in such capacities to the
Corporation and the Bank on the terms and conditions set forth herein; and

WHEREAS, the Corporation, the Bank and the Executive desire to set forth there
agreement as to terms of the employment of the Executive as set forth herein.

AGREEMENT

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. Employment. The Corporation and the Bank each hereby employs Executive and
Executive hereby accepts employment with Corporation and the Bank, on the terms
and conditions set forth in this Agreement.

2. Duties of Employee. Executive shall serve as the President and Chief
Executive Officer of the Corporation and the Bank, reporting only to the Board
of Directors of the Corporation and the Bank and shall have supervision and
control over, and responsibility for, the general management and operation of
the Corporation and the Bank, and shall have such other powers and duties as may
from time to time be prescribed by the Board of Directors of the Corporation and
the Bank, provided such powers and duties are consistent with the Executive’s
position. At all times during the term of this Agreement, the Executive shall
serve as a member of the Board of Directors of each of the Corporation and the
Bank. Executive shall devote his full time, attention and energies to the
business of the Corporation and the Bank during the Employment Period (as
defined in Section 3 of this Agreement); provided, however, that this Section 2
shall not be construed as preventing Executive from (a) engaging in activities
incident or necessary to personal investments, provided that such activities do
not interfere with or impeded upon the ability of the Executive to perform the
duties of employment and in no event will such activities involve the
participation of the Executive as a director, officer, executive, employee or
contractor of a commercial or business enterprise (b) acting as a member of the
board of directors of any non-profit association or corporation, or (c) being
involved in any other activity with the prior approval of the Board of Directors
of the Corporation or the Bank.



--------------------------------------------------------------------------------

3. Term of Agreement.

(a) Employment Period. This Agreement shall be for a three (3) year period (the
“Employment Period”) beginning on the date first mentioned above, and if not
previously terminated pursuant to the terms of this Agreement, the Employment
Period shall end three (3) years later; provided however, that the Employment
Period shall be automatically renewed one year later on the first anniversary
date of the commencement of the Employment Period (the “Renewal Date”) for a
period ending three (3) years from the Renewal Date unless either party shall
give written notice of non-renewal to the other party at least ninety (90) days
prior to the Renewal Date, in which event this Agreement shall terminate at the
end of the Employment Period. If this Agreement is renewed on the Renewal Date,
it will be automatically renewed on the first anniversary date of the Renewal
Date and each subsequent year (the “Annual Renewal Date”) for a period ending
three (3) years from each Annual Renewal Date, unless either party gives written
notice of non-renewal to the other party at least ninety (90) days prior to the
Annual Renewal Date, in which case this Agreement will continue in effect for a
term ending two (2) years from the Annual Renewal Date immediately following
such notice.

(b) Termination for Cause. Notwithstanding the provisions of Section 3(a) of
this Agreement, this Agreement may be terminated by the Corporation or the Bank
for Cause (as defined herein) upon written notice from the Board of Directors of
the Corporation to Executive. As used in this Agreement, “Cause” shall mean any
of the following:

(i) Executive’s commission, conviction of, plea of guilty or nolo contendere to,
or entry into a pre-trial intervention or diversion program relating to a
felony, a crime of falsehood or a crime involving moral turpitude;

(ii) Executive’s willful or continuing failure to follow the lawful instructions
of the Board of Directors of the Corporation or the Bank (which instructions
must be consistent with the terms of this Agreement), other than a failure
resulting from Executive’s incapacity because of physical or mental illness;

(iii) A government regulatory agency recommendation or order in writing that the
Corporation or the Bank terminate the employment of the Executive with the
Corporation or the Bank or relieve him of his duties as such relate to the
Corporation or the Bank;

(iv) Executive’s violation of the covenant not to compete contained in Section 8
or the confidentiality provisions of Section 9; or

(v) Executive’s commission of an act of theft, embezzlement, fraud, dishonesty,
sexual misconduct or immorality.

 

2



--------------------------------------------------------------------------------

If this Agreement is terminated for Cause, all of Executive’s rights under this
Agreement shall cease as of the effective date of such termination, except that:

(i) the Bank shall pay to Executive the unpaid portion, if any, of his Annual
Base Salary through the date of termination; and

(ii) the Bank shall provide to Employee such post-employment benefits, if any,
as may be provided for under the terms of the employee benefit plans of the Bank
then in effect.

(c) Termination for Good Reason. Notwithstanding the provisions of
Section 3(a) of this Agreement, this Agreement shall terminate automatically
upon Executive’s termination of employment for Good Reason. The term “Good
Reason” shall mean (i) a material breach of this Agreement, after notice from
the Executive to the Corporation within ninety (90) days after the initial
existence of any such condition that the condition constitutes Good Reason and
the failure of the Corporation and the Bank to cure such situation within thirty
(30) days or (ii) a reassignment which assigns full-time employment duties to
Executive at a location more than thirty-five (35) miles from the Corporation’s
principal executive office on the date of this Agreement.

If such termination occurs for Good Reason, then Bank shall pay Executive such
benefits as are set forth in Section 7 of this Agreement.

(d) Death. Notwithstanding the provisions of Section 3(a) of this Agreement,
this Agreement shall terminate automatically upon Executive’s death and
Executive’s rights under this Agreement shall cease as of the date of such
termination, except that (i) the Bank shall pay to Executive’s spouse, personal
representative, or estate the unpaid portion, if any, of his Annual Base Salary
through date of death and the balance of the payments (if any) owing pursuant to
Section 15(b) below, and (ii) the Bank shall provide to Executive’s dependents
any benefits due under the Bank’s employee benefit plans.

(e) Disability. Executive, the Corporation and the Bank agree that if Executive
becomes eligible for employer-provided short-term and/or long-term disability
benefits, or worker’s compensation benefits, then the Bank’s obligation to pay
Executive his base salary shall be reduced by the amount of the disability or
worker’s compensation benefits received by Executive.

Executive, the Corporation and the Bank agree that if, in the judgment of the
Corporation’s Board of Directors, the Executive is unable, as a result of
illness or injury, to perform the essential functions of his position on a
full-time basis with or without a reasonable accommodation and without posing a
direct threat to himself or others for a period of six months, the Corporation
and the Bank will suffer an undue hardship in continuing the Executive’s
employment as set forth in this agreement. Accordingly, this Agreement shall
terminate at the end of the six-month period, and all of Executive’s rights
under this Agreement shall cease, with the exception of those rights which
Executive may have under the Bank’s benefit plans.

 

3



--------------------------------------------------------------------------------

(f) Resignation from Board of Directors. In the event Executive’s employment
under this Agreement is terminated for any reason, Executive’s service as a
Director of the Corporation, the Bank, and any affiliate or subsidiary thereof
shall immediately terminate. This Section 3(f) shall constitute a resignation
notice for such purposes.

4. Employment Period Compensation, Benefits and Expenses.

(a) Annual Base Salary. For services performed by Executive under this
Agreement, Bank shall pay Executive an Annual Base Salary during the Employment
Period at the rate of Three Hundred Sixty Thousand Dollars ($360,000) per year,
minus applicable withholdings and deductions, payable at the same times as
salaries are payable to other executive employees of the Bank. The Annual Base
Salary shall be reviewed annually by the Board of Directors and the Board may,
from time to time, increase Executive’s Annual Base Salary, and any and all such
increases shall be deemed to constitute amendments to this Section 4(a) to
reflect the increased amounts, effective as of the date established for such
increases by the Board. In reviewing adjustments to Annual Base Salary, the
Board of Directors shall consider relevant market data regarding executive
salaries at peer financial institutions, the Executive’s performance and the
performance of the Corporation and the Bank under the Executive’s leadership.

(b) Bonus. The Board of Directors of the Corporation and the Bank shall provide
for the payment of an annual bonus to the Executive as it deems appropriate to
provide incentive to the Executive or to reward the Executive for his
performance. Such bonus may, but need not be, determined in accordance with any
incentive bonus programs for executive officers as approved by the Board of
Directors. The payment of any such bonuses will not reduce or otherwise affect
any other obligation of the Bank to the Executive provided for in this
Agreement. If the Executive commences employment before October 31, 2014, then
the Corporation and the Bank shall pay to him a bonus equal to 20% of the annual
base salary, such bonus to be paid on or before March 1, 2015.

(c) Vacations, Holidays, etc. During the term of this Agreement, Executive shall
be entitled to be paid annual vacation in accordance with the policies as
established from time to time by the Board of Directors of the Bank. However,
Executive shall not be entitled to receive any additional compensation from Bank
for failure to take a vacation, nor shall Executive be able to accumulate unused
vacation time from one year to the next, except to the extent authorized by the
Board of Directors of Bank. The Executive shall also be entitled to all paid
holidays, sick days and personal days provided by the Bank to its regular
full-time employees and senior executive officers.

(d) Automobile. During the term of this Agreement, the Bank shall provide the
Executive with exclusive use of an automobile mutually agreed upon by Executive
and Bank. This automobile shall be a mid-size car or comparable sports utility
vehicle. The Bank shall be responsible and shall pay for all costs associated
with the operation

 

4



--------------------------------------------------------------------------------

and maintenance of such automobile, including, without limitation, insurance
coverage, repairs, maintenance and other operating and incidental expenses,
including registration, fuel and oil.

(e) Country Club Membership Fees. The Bank shall pay for Executive’s membership
dues, capital fund assessments and similar items necessary or appropriate to
maintain a membership at a country club within the Bank’s market area as
mutually agreed upon by Bank and Executive.

(f) Stock Based Incentive Plan. On or before December 31, 2015 and subject to
Corporation shareholder approval (to the extent required by law), the
Corporation shall establish a stock based incentive plan and the Executive shall
be entitled to such stock based incentives as may be granted from time to time
by the Corporation’s Board of Directors under such stock based incentive plan
and as are consistent with the Executive’s responsibilities and performance.

(g) Employee Benefit Plans. During the term of this Agreement, Executive shall
be entitled to participate in or receive the benefits of any employee benefit
plan currently in effect at the Bank, subject to the terms of said plan, until
such time that the Board of Directors authorizes a change in such benefits.

(h) Business Expenses. During the term of this Agreement, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
him, which are properly accounted for, in accordance with the policies and
procedures established by the Board of Directors of the Corporation or the Bank
for its executive officers.

(i) Supplemental Executive Retirement Plan. Commencing within 90 days following
the date of this Agreement, the Corporation and the Bank shall implement for the
Executive a Supplement Executive Retirement Plan providing for the Executive the
benefits set forth on Exhibit A to this Agreement.

5. Termination of Employment Following Change in Control.

(a) If a Change in Control (as defined in Section 5(b) of this Agreement) shall
occur at any time during the term of this Agreement, Executive may terminate his
employment for any reason or no reason by delivering a notice in writing (the
“Notice of Termination”) to the Corporation within thirty (30) days of the
Change in Control which termination shall be effective immediately upon delivery
of such Notice of Termination.

(b) As used in this Agreement, “Change in Control” shall mean a change in the
ownership or effective control applicable to the Corporation or the Bank as
described in Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as
amended (or any successor provision thereto) and the regulations thereunder.

 

5



--------------------------------------------------------------------------------

6. Rights in Event of Change in Control.

(a) In the event that Executive delivers a Notice of Termination (as defined in
Section 5(a) of this Agreement) to the Corporation, Executive shall be entitled
to receive the compensation and benefits set forth below:

(i) Executive shall be paid, within twenty (20) days following termination, a
lump sum cash payment equal to three times the sum of (1) the highest Annual
Base Salary as defined in Section 4(a) during the immediately preceding three
calendar years, (2) the highest cash bonus and other cash incentive compensation
earned by him with respect to one of the three calendar years immediately
preceding the year of termination and (3) the highest value of stock options and
other stock based incentives awarded to the Executive with respect to one of the
three calendar years immediately preceding the year of termination, which value
shall be based upon the grant-date fair value of the award determined in
accordance with SFAS 123(R) (“Share-Based Payments”). The amount shall be
subject to federal, state, and local tax withholdings.

(ii) In addition, for a period of thirty-six (36) months from the date of
termination of employment, Executive shall be permitted to continue
participation in and the Bank shall maintain the same level of contribution for
Executive’s participation in the Bank’s life, disability, medical/health
insurance and other health and welfare benefits in effect with respect to
Executive during the one (1) year prior to his termination of employment, or, if
Bank is not permitted by the insurance carriers to provide such benefits because
Executive is no longer an employee, a dollar amount equal to the cost to
Executive of obtaining such benefits (or substantially similar benefits).

(iii) In addition, all stock grants received by the Executive pursuant to all
stock based plans of the Corporation and the Bank shall immediately become
vested in full.

(b) Executive shall not be required to mitigate the amount of any payment
provided for in this Section 6 by seeking other employment or otherwise, nor
shall the amount of payment or the benefit provided for in this Section 6 be
reduced by any compensation earned by Executive as the result of employment by
another employer or by reason of Executive’s receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.

(c) Should the total of all amounts or benefits payable hereunder, together with
any other payments which Executive has a right to receive from the Corporation,
the Bank, any affiliates or subsidiaries of the Corporation or the Bank, or any
successors of any of the foregoing, result in the imposition of an excise tax
under Internal Revenue Code Section 4999 (or any successor thereto), Executive
shall be entitled to an additional “excise tax” adjustment payment in an amount
such that, after the payment of all federal and state income and excise taxes,
Executive will be in the same after-tax position as if

 

6



--------------------------------------------------------------------------------

no excise tax had been imposed. Any payment or benefit which is required to be
included under Internal Revenue Code Sections 280G or 4999 (or any successor
provisions thereto) for purposes of determining whether an excise tax is payable
shall be deemed a payment “made to Executive” or a payment “which Executive has
a right to receive” for purposes of this provision. The Corporation or the Bank
(or its successor) shall be responsible for the costs of calculation of the
deductibility of payments and benefits and the excise tax by the Corporation’s
independent certified accountant and tax counsel and shall notify Executive of
the amount of excise tax prior to the time such excise tax is due. If at any
time it is determined that the additional “excise tax” adjustment payment
previously made to Executive was insufficient to cover the effect of the excise
tax, the gross-up payment pursuant to this provision shall be increased to make
Executive whole, including an amount to cover the payment of any penalties
resulting from any incorrect or late payment of the excise tax resulting from
the prior calculation. All such amounts required to be paid hereunder shall be
paid at the time any withholdings may be required (or, if earlier, the time
Executive shall be required to pay such amounts) under applicable law, and any
additional amounts to which Executive may be entitled shall be paid or
reimbursed no later than fifteen (15) days following confirmation of such amount
by the Corporation’s independent accountants; provided however, that any
payments to be made under this Section 6(c) shall in all events be made no later
than the end of the Executive’s taxable year next following the taxable year in
which the Executive remits such excise tax payments. In the event any amounts
paid hereunder are subsequently determined to be in error because estimates were
required or otherwise, the parties agree to reimburse each other to correct such
error, as appropriate, and to pay interest thereon at the applicable federal
rate (as determined under Internal Revenue Code Section 1274 for the period of
time such erroneous amount remained outstanding and unreimbursed). The parties
recognize that the actual implementation of the provisions of this subsection
are complex and agree to deal with each other in good faith to resolve any
questions or disagreements arising hereunder.

7. Rights in Event of Termination of Employment Absent Change in Control.

(a) If Executive’s employment is involuntarily terminated by the Corporation or
the Bank without Cause or is terminated by Executive for Good Reason pursuant to
Section 3(c), then Bank shall pay (or cause to be paid) to Executive, within
twenty (20) days following termination, a lump sum cash payment equal to three
times the sum of (1) the highest Annual Base Salary as defined in
Section 4(a) during the immediately preceding three calendar years, (2) the
highest cash bonus and other cash incentive compensation earned by him with
respect to one of the three calendar years immediately preceding the year of
termination and (3) the highest value of stock options and other stock based
incentives awarded to the Executive with respect to one of the three calendar
years immediately preceding the year of termination, which value shall be based
upon the grant-date fair value of the award determined in accordance with SFAS
123(R) (“Share-Based Payments”). The amount shall be subject to federal, state
and local tax withholdings. In addition, for a period of three (3) years from
the date of termination of employment, Executive shall be permitted to continue
participation in, and the Bank shall maintain the same level of contribution
for, Executive’s participation in the Bank’s life,

 

7



--------------------------------------------------------------------------------

disability, medical/health insurance and other health and welfare benefits in
effect with respect to Executive during the one (1) year prior to his
termination of employment, or, if Bank cannot provide such benefits because
Executive is no longer an employee, a dollar amount equal to the cost of
Executive of obtaining such benefits (or substantially similar benefits). In
addition, if permitted pursuant to the terms of the plan, Executive shall
receive additional retirement benefits to which he would have been entitled had
his employment continued through the then remaining term of the Agreement.

(b) Executive shall not be required to mitigate the amount of any payment
provided for in this Section 7 by seeking other employment or otherwise, nor
shall the amount of payment or the benefit provided for in this Section 7 be
reduced by any compensation earned by Executive as the result of employment by
another employer or by reason of Executive’s receipt of or right to receive any
retirement or other benefits after the date of termination of employment or
otherwise.

(c) In the event that amounts or benefits payable hereunder, together with any
other payments which Executive has a right to receive from the Corporation, the
Bank, any affiliates or subsidiaries of the Corporation or the Bank, or any
successors of any of the foregoing, result in the imposition of an excise tax
under Internal Revenue Code Section 4999 (or any successor thereto), Executive
shall be entitled to an additional “excise tax” adjustment payment in an amount
such that, after the payment of all federal and state income and excise taxes,
Executive will be in the same after-tax position as if no excise tax had been
imposed. Any payment or benefit which is required to be included under Internal
Revenue Code Sections 280G or 4999 (or any successor provisions thereto) for
purposes of determining whether an excise tax is payable shall be deemed a
payment “made to Executive” or a payment “which Executive has a right to
receive” for purposes of this provision. The Bank (or its successor) shall be
responsible for the costs of calculation of the deductibility of payments end
benefits and the excise tax by the Bank’s independent certified accountant and
tax counsel and shall notify Executive of the amount of excise tax due prior to
the time such excise tax is due. If at any time it is determined that the
additional “excise tax” adjustment payment previously made to Executive was
insufficient to cover the effect of the excise tax, the gross-up payment
pursuant to this provision shall be increased to make Executive whole, including
an amount to cover the payment of any penalties resulting from any incorrect or
late payment of the excise tax resulting from the prior calculation. All such
amounts required to be paid hereunder shall be paid at the time any withholdings
may be required (or, if earlier, the time Executive shall be required to pay
such amounts) under applicable law, and any additional amounts to which
Executive may be entitled shall be paid or reimbursed no later than fifteen
(15) days following confirmation of such amount by the Corporation’s independent
accountants; provided however, that any payments to be made under this
Section 6(c) shall in all events be made no later than the end of the
Executive’s taxable year next following the taxable year in which the Executive
remits such excise tax payments. In the event any amounts paid hereunder are
subsequently determined to be in error because estimates were required or
otherwise, the parties agree to reimburse each other to correct such error, as
appropriate, and to pay interest thereon at the applicable federal rate (as
determined under Code Section 1274 for the period of time

 

8



--------------------------------------------------------------------------------

such erroneous amount remained outstanding and unreimbursed). The parties
recognize that the actual implementation of the provisions of this subsection
are complex and agree to deal with each other in good faith to resolve any
questions or disagreements arising hereunder.

8. Covenant Not to Compete.

(a) Executive hereby acknowledges and recognizes the highly competitive nature
of the business of the Corporation and the Bank and accordingly agrees that,
during the term of this Agreement, any additional period during which the
Executive is receiving salary, benefits or other compensation according to the
terms of this Agreement, and for the applicable period set forth in
Section 8(c) hereof, Executive shall not:

(i) enter into or be engaged (other than by the Corporation or the Bank),
directly or indirectly, either for his own account or as agent, consultant,
employee, partner, officer, director, proprietor, investor (except as an
investor owning less than 5% of the stock of a publicly owned company) or
otherwise of any person, firm, corporation or enterprise engaged in (1) the
banking (including bank holding company) or financial services industry,
(2) starting a new bank or (3) any other activity in which the Corporation, Bank
or any of its subsidiaries are engaged during the Employment Period, in either
case within a thirty-five (35) mile radius of any banking office of the
Corporation or the Bank (the “Non-Competition Area”); or

(ii) solicit, directly or indirectly, current or former customers of the
Corporation or the Bank or any of their respective subsidiaries to divert their
business from the Corporation and/or the Bank; or

(iii) solicit, directly or indirectly, any person who is employed by the
Corporation or the Bank or any of their respective subsidiaries to leave the
employ of the Corporation or the Bank.

(b) It is expressly understood and agreed that, although the parties consider
the restrictions contained in Section 8(a) hereof to be reasonably necessary for
the protection of the legitimate business interests of the Corporation, the Bank
and its subsidiaries, including but not limited to their goodwill and other
proprietary rights, if a final judicial determination is made by a court having
jurisdiction that the time or territory or any other restriction contained in
this Section 8(a) hereof is an unreasonable or otherwise unenforceable
restriction against Executive, the provisions of Section 8(a) hereof shall not
be rendered void but shall be deemed amended to apply as to such maximum time
and territory and to such other extent as such court may judicially determine or
indicate to be reasonable.

 

9



--------------------------------------------------------------------------------

(c) The provisions of this Section 8 shall be applicable commencing on the date
of this Agreement and continuing through any period of time during which the
Executive is receiving salary, benefits or any other compensation as a result of
or because of this Agreement and for twelve (12) months after the effective date
of the termination of Executive’s employment. Notwithstanding the above
provisions, if the Executive violates the provisions of this Section 8 and the
Bank must seek enforcement of the provisions of Section 8 and is successful in
enforcing the provisions, either pursuant to a settlement agreement, or pursuant
to court order, the covenant not to compete will remain in effect for one full
year following the date of the settlement agreement or court order.

(d) Executive hereby agrees that the provisions of this Section 8 are fully
assignable by the Corporation and the Bank to any successor. Executive also
acknowledges that the terms and conditions of this Section 8 will not be
affected by the circumstances surrounding his termination of employment.

(e) The Executive acknowledges and agrees that any breach of the restrictions
set forth in this Section 8 will result in irreparable injury to the Corporation
and the Bank for which it shall have no meaningful remedy at law, and the
Corporation and the Bank shall be entitled to injunctive relief in order to
enforce provisions hereof.

9. Unauthorized Disclosure. During the term of his employment hereunder, or at
any later time, the Executive shall not, without the written consent of the
Board of Directors of the Corporation and the Bank or a person authorized
thereby (except as may be required pursuant to a subpoena or other legal
process), use, disseminate, disclose or cause or allow to be disclosed to any
person, other than an employee of the Corporation and the Bank or a person to
whom disclosure is reasonably necessary or appropriate in connection with the
performance by the executive of his duties as an executive of the Corporation
and the Bank, any confidential information divulged to him, acquired or obtained
by him while in the employ of the Corporation and the Bank with respect to any
of the Corporation and the Bank’s services, products, improvements, formulas,
designs or styles, processes, customers, methods of business or any business
practices the disclosure of which could be or will be damaging to the
Corporation and the Bank; provided, however, that information subject to the
prohibitions provided herein shall not include any information known generally
to the public (other than as a result of unauthorized disclosure by the
Executive or any person with the assistance, consent or direction of the
Executive) or any information of a type not other considered confidential by
persons engaged in the same business or a business similar to that conducted by
the Corporation and the Bank or any information that must be disclosed as
required by law.

10. Indemnification. The Corporation and the Bank shall indemnify the Executive,
to the fullest extent permitted by Florida law, with respect to any threatened,
pending or contemplated action, suit or proceeding brought against him by reason
of the fact that he is or was a director, officer, employee or agent of the
Corporation and the Bank or is or was serving at the written request of the
Corporation as a director, officer, employee or agent of another person or
entity. The Executive’s right to indemnification provided herein is not
exclusive of any other rights to which Executive may be entitled under any
bylaw, agreement, vote of shareholders or otherwise, and shall continue beyond
the term of this Agreement. Executive will have no right to

 

10



--------------------------------------------------------------------------------

indemnification with respect to any threatened, pending or contemplated action,
suit or proceeding that is brought against Executive and that is finally
judicially determined to result from Executive’s own illegal, tortuous, wrongful
or negligent act.

11. Notices. Except as otherwise provided in this Agreement, any notice required
or permitted to be given under this Agreement shall be deemed properly given if
in writing and if mailed by registered or certified mail, postage prepaid with
return receipt requested, to Executive’s address, in the case of notices to
Executive, and to the principal executive office of the Corporation, in the case
of notice to the Corporation or the Bank.

12. Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by Executive and an executive officer specifically designated by the Board of
Directors of the Corporation. No waiver by either party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

13. Assignment. This Agreement shall not be assignable by any party, except by
Bank and the Corporation to any successor in interest to its business.

14. Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes and
replaces any prior written or oral agreements between them respecting the within
subject matter, including, without limitation, the Original Agreement.

15. Successors; Binding Agreement.

(a) The Corporation and the Bank will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Corporation and/or the
Bank to expressly assume and agree to perform this Agreement in the same manner
and to the same extent that the Corporation and the Bank would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Corporation” and “Bank” shall mean the Corporation and the Bank, as defined
previously and any successor to its respective business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.

(b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators, heirs,
distributees, devisees or legatees. If Executive should die after a notice of
termination pursuant to Section 3(c) or 5(a) is delivered by Executive, or
following termination of Executive’s employment without Cause, and any amounts
would be payable to Executive under this Agreement if Executive had continued to
live, all such amounts shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee, or other designee, or, if there is no
such designee, to Executive’s estate.

 

11



--------------------------------------------------------------------------------

16. Arbitration. The Corporation, the Bank and Executive recognize that in the
event a dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of
time. Consequently, with the exception of the covenant not to compete provisions
in Section 8, which the Corporation and/or the Bank may seek to enforce in any
court of competent jurisdiction, each party agrees that all disputes,
disagreements and questions of interpretation concerning this Agreement are to
be submitted to resolution, in , Plant City Florida, to the American Arbitration
Association (the “Association”) in accordance with the Association’s National
Rules for the Resolution of Employment Disputes or other applicable rules then
in effect (“Rules”). The Corporation, the Bank or Executive may initiate an
arbitration proceeding at any time by giving notice to the other in accordance
with the Rules. The Corporation, the Bank and Executive may, as a matter of
right, mutually agree on the appointment of a particular arbitrator from the
Association’s pool. The arbitrator will not amend, add to, or delete from this
Agreement. The decision of the arbitrator shall be final and binding upon the
parties and shall be enforceable in courts of Florida subject to the Florida
Arbitration Code. Following written notice of a request for arbitration, the
Corporation, Bank and Executive shall be entitled to an injunction restraining
all further proceedings in any pending or subsequently filed litigation
concerning this Agreement, except as otherwise provided herein.

17. Legal Expenses. Should either party be required to institute arbitral or
judicial action to enforce any provision of this Agreement, then, in addition to
any other damages, remedy or relief to which it or he may be entitled, the
prevailing party in such action will be entitled to recover the costs and
reasonable fees incurred in the action.

18. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

19. Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic, internal laws of the State of Florida, without
regard to its conflicts of laws principles.

20. Headings. The section headings of this Agreement are for convenience only
and shall not control or affect the meaning or construction or limit the scope
or intent of any of the provisions of this Agreement.

21. 409A Safe Harbor. The parties hereto intend that any and all post-employment
compensation under this Agreement satisfy the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and any regulations or guidance
promulgated thereunder (“Section 409A”) or an exception or exclusion there from
to avoid the imposition of any accelerated or additional taxes pursuant to
Section 409A. Accordingly, notwithstanding anything in this Agreement to the
contrary, in no event shall the Corporation or the Bank be obligated to commence
payment or distribution to the Executive of any amount that constitutes deferred
compensation within the meaning of Section 409A earlier than the earliest
permissible date under Section 409A that such amount could be paid without any
accelerated or additional

 

12



--------------------------------------------------------------------------------

taxes or interest being imposed under Section 409A. The Corporation, the Bank
and the Executive agree that they will execute any and all amendments to this
Agreement as they mutually agree in good faith may be necessary to ensure
compliance with the distribution provisions of Section 409A and to cause any and
all amounts due under this Agreement, the payment or distribution of which is
delayed pursuant to Section 409A, to be paid or distributed in a single sum
payment at the earliest permissible date under Section 409A.

22. Specified Employee Status. Notwithstanding anything in this Agreement to the
contrary, in the event Executive is determined to be a Specified Employee, as
that term is defined in Section 409A, payments to such Specified Employee under
paragraphs 6 or 7, other than payments qualifying as short term deferrals or an
exempt separation pay arrangement under Section 409A, shall not begin earlier
than the first day of the seventh month after the date of termination.

For purposes of the foregoing, the date upon which a determination is made as to
the Specified Employee status of the Executive, the Identification Date (as
defined in Section 409A) shall be December 31.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

    SUNSHINE BANCORP, INC.     By:    

 

    As its:     Witness    

 

Witness

        SUNSHINE STATE BANK     By:    

 

    As its:     Witness      

 

Witness

        EXECUTIVE

 

    By:     Witness     Andrew S Samuel

 

Witness

   

 

13



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

The foregoing instrument was executed before me this      day of October, 2014,
by                      as the                      of SUNSHINE BANCORP, INC.,
who is: [    ] personally known to me or [    ] has produced the following
identification                      and who did not take an oath.

 

 

Notary Public

 

Printed Name

 

My Commission Expires

 

Serial Number

 

14



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

The foregoing instrument was executed before me this      day of October, 2014,
by                      as the                      of SUNSHINE STATE BANK, who
is: [    ] personally known to me or [    ] has produced the following
identification                      and who did not take an oath.

 

 

Notary Public

 

Printed Name

 

My Commission Expires

 

Serial Number

 

15



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF HILLSBOROUGH

The foregoing instrument was executed before me this      day of October, 2014,
by                      as the                      of ANDREW S. SAMUEL, who is:
[    ] personally known to me or [    ] has produced the following
identification                      and who did not take an oath.

 

 

Notary Public

 

Printed Name

 

My Commission Expires

 

Serial Number

 

16



--------------------------------------------------------------------------------

EXHIBIT A

“Sunshine State Bank (“Bank”) agrees to provide the executive a supplemental
executive retirement plan (“SERP”). The SERP will provide a retirement benefit
to the executive that will be paid at retirement age of 63 for a term 15 years.
The benefit will be based on 40% of the executives total Compensation. Total
Compensation is defined as the average salary plus bonus over the last three
years prior to retirement. Upon achievement of $3 million in core earnings by
the Bank, the Bank will increase the benefit to 50% of final total compensation.
Upon achievement of $5 million in core earnings by the Bank, the Bank will
increase the benefit to 60% of Total Compensation. Other terms of the plan are
as follows:

Change in Control – Upon a change in control of the Bank or its parent, the
executive will receive at closing 70% of Total Compensation as a retirement
benefit. Upon CIC, the Bank will present value the projected benefit by
increasing the Total Compensation 5% annually from the date of CIC until normal
retirement age 63. The required account balance at that time will then be
discounted back using the twenty year AA Moody’s corporate bond rate at the time
of Change in Control, but not to exceed 4.0%.

Early Voluntary Termination – The executive will cliff vest just prior to
attaining age 63. There is no vesting for the executive if he leaves prior to
age 63 voluntarily.

Early Involuntary Termination – The executive vests 100% in his accrued balance
at the time of termination.

Disability – The Bank will vest the executive 100% in the account balance in the
event of termination due to disability.

Death – If the executive is employed with the bank at the time of death, then
the Bank will pay the beneficiary of the executive any account balance amounts
above $5 million. In addition, the executive is employed with the bank at the
time of death, then the Bank will provide the executive a $5 million life
insurance benefit via split dollar of a life insurance policy the Bank will
purchase on the executives life. Further, if the executive has retired from the
bank and is receiving payments pursuant to the SERP, then if the death of the
executive occurs during the period when such payments are continuing to be made,
the balance in the account will be paid out in lump sum to the executive’s
beneficiary.

Termination with Cause – If the executive is terminated due to cause, the
executive will receive no vesting or benefits.”

 

Exhibit A